 

Exhibit 10.11

 

EYEGATE PHARMACEUTICALS, INC.

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT, entered into as of
February 25, 2016 (this “Agreement”), is made by and between EyeGate
Pharmaceuticals, Inc., a Delaware corporation (the “Employer”), and Stephen From
(the “Employee”).

 

WHEREAS, the Employer and the Employee entered into an Employment Agreement,
dated as of June 24, 2005 (the “Original Agreement”);

 

WHEREAS, the Employer and the Employee amended and restated the Original
Agreement by entering into an Amended and Restated Employment Agreement, dated
as of April 28, 2006, as amended (the “A&R Agreement”); and

 

WHEREAS, the parties hereto desire to amend and restate the A&R Agreement in its
entirety.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, the parties hereto hereby agree as follows:

 

1.           Freedom to Contract. The Employee represents that he is free to
enter into this Agreement, that he has not made and will not make any agreements
in conflict with this Agreement, and that he will not disclose to the Employer,
or use for the Employer's benefit, any trade secrets or confidential information
which is the property of any other party.

 

2.           Employment. The Employer hereby employs the Employee, and the
Employee hereby accepts his continued employment by the Employer, subject to and
upon the terms and conditions set forth herein. The Employee shall be an
“at-will” employee, subject to the terms and provisions of this Agreement.

 

3.           Effective Date and Term. The effective time of this Agreement shall
be immediately following the closing of the Employer’s initial public offering
(the “IPO”) of its Common Stock (as such term is defined below) (such date being
hereinafter referred to as the “Effective Date”) and such employment shall
continue thereafter in full force and effect until terminated in accordance with
the provisions of this Agreement. The obligations and agreements of the Employee
pursuant to Sections 8.8, 10.2, 10.3, 11, 12 and 13 hereof shall survive the
termination for any reason of this Agreement. The A&R Agreement shall remain in
full force and effect until the Effective Date, unless earlier terminated in
accordance with its respective terms and conditions; and if the IPO does not
close, this Agreement shall be null, void, and without effect.

 

 

 

 

4.           Title and Duties; Extent of Services.

 

4.1.          The Employee shall promote the business and affairs of the
Employer as President and Chief Executive Officer. As President and Chief
Executive Officer of the Employer, the Employee shall have such duties and
responsibilities as may be assigned to him by the Employer’s Board of Directors
(the “Board of Directors”) from time to time and such other duties and
responsibilities as are normal and customary for Chief Executive Officers. The
Employee shall report and be responsible to the Board of Directors. The Employee
shall devote his best efforts and entire time, attention and energies to the
business and affairs of the Employer. Subject to Section 4.2 of this Agreement,
unless the Employee has received the approval of the Board of Directors, he
shall not participate in any other business or render services to any other
business, as a principal, consultant, employee, or in any other capacity.

 

4.2.          During his employment, the Employee may serve on the board of
directors, board of advisors, or other similar governing or advisory boards of
other companies, institutions, or organizations without the prior written
consent of the Board of Directors, provided that: (i) the Employee does not use
proprietary, confidential and/or trade secret information, property, assets or
employees of the Employer in engaging in such activities; (ii) any such
activities do not pose a conflict of interest or interfere with the Employee’s
duties to the Employer; and (iii) any such activities are not directly or
indirectly for or for the benefit of a business engaged in any commercial
activity that is competitive with the Employer or otherwise in breach of the
Confidentiality Agreement.

 

5.           Election to Board. As long as the Employee remains the Chief
Executive Officer of the Employer, the Employer shall use its best efforts to
cause the Employee to continue to be elected to the Board of Directors.

 

6.           Compliance with Policies. Employee acknowledges and agrees that
compliance with Employer’s policies, practices, and procedures is a term and
condition of his employment under this Agreement.

 

7.           Location of Employment. Employee shall work out of offices of the
Employer or any subsidiary of the Employer that are located in the vicinity of
Boston, Massachusetts or shall work at any other location mutually agreed upon
by the Employer and the Employee.

 

8.           Compensation and Benefits.

 

8.1.          Salary. The Employer shall pay the Employee a salary at the annual
rate of Thirty-Three Thousand Three Hundred Thirty-Three and 33/100 Dollars
($33,333.33) per month (which annualizes to Four Hundred Thousand Dollars
($400,000.00)), payable bi-weekly in arrears or otherwise in accordance with the
Employer’s normal and customary payroll practices applicable to all of its
employees. The amount of salary payable by Employer pursuant to this Section 8.1
shall be subject to such deductions or amounts to be withheld as shall be
required under applicable law.

 

 2 

 

 

8.2.          Performance Bonus. The Employee shall be eligible to receive a
performance bonus in respect of each fiscal year of the Employer. Payment of any
such performance bonus and the amount, if any, of any such performance bonus
shall be entirely at the discretion of the Board of Directors. In determining
the amount of any performance bonus to be paid to Employee under this Section
8.2, the Board of Directors shall consider the extent to which the performance
criteria established between the Employee and the Board of Directors with
respect to such fiscal year has been achieved; provided, however, that in no
event shall the amount of any performance bonus paid to Employee under this
Section 8.2 with respect to any fiscal year exceed fifty percent (50%) of
Employee’s salary for such fiscal year. In the event that the Board of Directors
of the Employer determines, in its discretion, to make payment of a performance
bonus to Employee pursuant to this Section 8.2, then Employer shall use best
efforts to make payment of such performance bonus within sixty (60) calendar
days of the end of the applicable fiscal year of the Employer. Notwithstanding
anything express or implied in this Section 8.2 to the contrary, Employee must
remain an employee of the Employer on the date that Employer makes payment of
any performance bonus pursuant to this Section 8.2 in order to receive any
performance bonus.

 

8.3.          Medical Benefits. During the term of this Agreement, the Employee
shall be entitled to participate in the health insurance plan offered or
generally made available to the Employer's employees, under the same terms and
conditions as those offered other, similarly situated employees of the Employer,
except as otherwise provided in Section 10.2(d) hereof

 

8.4.          Sick Leave and Vacation. During the term of this Agreement, the
Employee shall be entitled to sick leave and vacation consistent with the
Employer's policy concerning sick leave and vacation.

 

8.5.          Travel Benefits. During the term of Employee’s employment with the
Employer pursuant to this Agreement, Employer shall reimburse the Employee for
the costs of airfare (economy class) for up to two trips per year from Boston,
Massachusetts, United States of America to Paris, France and back for each of
Employee, his spouse and two children. The Employer shall pay the Employee such
reimbursements for each such trip no later than the March 15th of the calendar
year following the calendar year in which such trips are taken.

 

8.6.          Other Benefits. During the portion of the term of the Employee's
employment with the Employer pursuant to this Agreement, the Employee shall be
entitled to receive such other retirement, welfare and fringe benefits
(“employee benefits”) as are provided by the Employer to its senior executives
and/or key employees, in each case in accordance with the terms and conditions
set forth in the plan, agreement or arrangement representing or evidencing such
benefits.

 

8.7.          Discretionary Nature of Benefits. Employee understands that
Employer may amend, change or cancel or terminate any of its employment policies
and “employee benefits” at any time as allowed by law or by any applicable plan,
agreement or arrangement representing or evidencing such employee benefits.

 

 3 

 

 

8.8.          Taxes. All compensation and benefits (including, without
limitation, any fringe benefits, non-cash compensation, subsidies, severance pay
or benefits under Sections 8.5, 10.2 hereof) payable or to be provided to
Employee shall be subject to applicable withholding taxes, to applicable
foreign, federal, state and local deductions, and to any other proper
deductions.

 

9.           Stock Options; Acceleration Upon Change of Control. The Employee
shall be eligible for grants of stock options (the “Options”) under the
Employer’s 2005 Equity Incentive Plan, as amended, and/or the Employer’s 2014
Equity Incentive Plan, as may be amended from time to time (collectively, the
“Plan”), subject to the discretion of the Board of Directors. The Options shall
be incentive stock options to purchase shares of the Employer’s common stock,
$0.001 par value per share (the “Common Stock”). The Options, if any, shall be
subject to, and governed by, the terms and provisions of the Plan and stock
option agreement(s) granted thereunder (“Stock Option Agreements”).

 

Upon a Change of Control (as defined below), all of the Employee’s then unvested
stock options and/or restricted stock awards granted to the Employee prior to
such Change of Control under the Plan shall become fully vested and immediately
exercisable, notwithstanding any vesting schedule or other provisions to the
contrary in the agreements evidencing such options or awards, and the Employer
and the Employee hereby agree that such stock option agreements and restricted
stock awards are hereby, and will be deemed to be, amended to give effect to
this provision. For the purposes hereof, a “Change of Control” occurs upon (a)
the closing of any merger or consolidation of Employer with any other unrelated
person or entity, or (b) the sale of all or substantially all of the assets of
Employer to another unrelated person or entity, or (c) the sale of more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Employer to an unrelated party, such that, in each case, the
transaction has been approved by the Employer’s stockholders, and in which the
stockholders of Employer immediately prior to such merger, consolidation or sale
shall, immediately after such merger, consolidation or sale, own less than fifty
percent (50%) of the issued and outstanding capital stock of the person or
entity that is the surviving company of any such merger or consolidation, or the
acquirer in the case of any such sale of all or substantially all of the assets
of Employer; provided, however, that the IPO shall not constitute or otherwise
be deemed a Change of Control. The provisions of this paragraph shall apply only
if Employee is the Chief Executive Officer of the Employer at the time of a
Change of Control.

 

10.         Termination.

 

10.1.          Termination Rights of the Parties. The Employee may terminate his
employment at any time by giving the Employer thirty (30) calendar days' prior
written notice thereof, whereupon such employment shall terminate on the earlier
of: (i) the 30th calendar day following the date on which such notice is given
to the Employer; or (ii) any date prior to such 30th day that is specified by
the Employer by notice to the Employee. The Employer may terminate the
Employee's employment at any time by giving notice of termination to the
Employee, whereupon, unless otherwise specified by the Employer, the date of
termination of the Employee's employment shall be the date on which notice of
termination is given to the Employee. Upon the death of the Employee or the
Employee's disability such that he is unable to perform his duties as
determined, in good faith, by the Board of Directors of Employer, his employment
shall terminate immediately upon such occurrence. Subject to Section 13, the
date on which the Employee's employment terminates hereunder is hereinafter
referred to as the “Termination Date”.

 

 4 

 

 

10.2.      Employee's Right to Compensation Following Termination; Severance
Pay.

 

(a)          If the Employee’s employment hereunder terminates for any reason
whatsoever, the Employer shall pay him (or, in the case of death, his estate)
all accrued but unpaid base salary and vacation pay through and including the
Termination Date, which amounts shall be paid to the Employee (or his estate) in
a lump sum as of such Date. Subject to the terms and conditions of this
Agreement, the Employee shall also be entitled to such other benefits for which
he is eligible under the terms and conditions of the Company’s employee benefit
plans, stock options arrangements, and any applicable law.

 

(b) If the Employee voluntarily terminates his employment hereunder without Good
Reason (as defined in Section 10.2(e) below) or in the event that Employee’s
employment hereunder terminates by reason of his death or disability, then
neither Employee nor his estate, heirs or other successors shall be entitled to
severance pay.

 

(c)          If the employment of the Employee is terminated by the Employer for
any reason other than for Cause (as defined in Section 10.2(e) below) at any
time, including within twelve (12) months of a Change of Control, or if the
employment of the Employee is terminated by the Employee for Good Reason, then,
subject to Sections 10.3 and 13 and subsection (d) hereof, the Employee shall be
entitled to: (i) severance pay in the form of a continuation of the periodic
payment of his salary for a period of one year from the Termination Date; and
(ii) the performance bonus, pursuant to Section 8.2, that he would have received
for the year in which such termination occurs, payable no later than the last
installment of his severance. The continued salary payments referred to in the
foregoing clause (i) shall be made in accordance with Employer’s standard
payroll practices and timing as in effect from time to time.

 

(d)          If the employment of the Employee is terminated by the Employer for
any reason other than for Cause, or if the employment of the Employee is
terminated by the Employee for Good Reason at any time, and if the Employee
elects under COBRA or an analogous state law, continuation coverage under the
Employer’s health and dental plans, then the Employer will subsidize the cost of
such coverage for a period of one year from the Termination Date, under the same
terms and conditions then applicable to active employees with identical coverage
(“COBRA Subsidy”), except that the Employee must pay the employee portion for
such coverage by making each monthly co- payment to the Employer, in full, no
later than the first five (5) business days of any month during which such COBRA
Subsidy applies. If the Employee has elected continuation coverage under COBRA
or any analogous state law, then the Employee shall be responsible for all costs
for the remainder of the COBRA (or analogous) period, beginning on the first
anniversary of his Termination Date. If the Employee has, instead, elected
health and dental coverage under a state exchange, then the Employee shall pay
the cost of premiums for such coverage directly, subject to reimbursement by the
Employer for an amount equal to the COBRA Subsidy, and the Employer shall pay
any such reimbursement, in full, no later than thirty (30) days after the first
anniversary of the Employee’s Termination Date. Notwithstanding anything herein
to the contrary, (A) the amount of the COBRA Subsidy shall not exceed the dollar
amount provided to similarly situated active employees of the Employer, and (B)
to the extent that the Employer’s payment of such Subsidy to the Employee is
treated as a violation of any applicable non-discrimination laws under the
Affordable Care Act, then such Subsidy shall be unavailable to the Employee
under this subsection and his severance under subsection (c) hereof shall be
increased by an amount equal to the amount of the COBRA Subsidy that would have
otherwise been available.

 

 5 

 

 

(e)          Except as otherwise provided in subsection (a) and applicable law,
if the Employer terminates the employment of the Employee, at any time, for
Cause, then Employee shall not be entitled to compensation or benefits hereunder
after the Termination Date, including, without limitation, severance pay.

 

(f)          For purposes of this Agreement, “Cause” shall mean unlawful or
dishonest conduct, or a breach of any of the Employee's obligations hereunder,
including but not limited to his obligations under the Confidentiality Agreement
(as defined below) (other than as a result of the Employee's death or
disability). For the purposes of this Agreement, “Good Reason” shall mean (i)
the failure of the Employer to employ the Employee in his current position such
that Employee’s duties, authority, or responsibilities are materially diminished
without the Employee’s consent; (ii) a material reduction in the Employee’s
aggregate base salary below the amount stipulated in Section 8.1 hereof without
the Employee’s consent (unless such reduction is in connection with a
proportional reduction in compensation to all or substantially all of the
Employer’s officers); (iii) the relocation of Employee’s principal place of
employment that increases the Employee’s one-way commute by more than fifty (50)
miles; and (iv) a material breach by the Employer of this Agreement.

 

(g)          In the event that the employment of the Employee is terminated by
the Employer for any reason other than for Cause or in the event that the
Employee voluntarily terminates his employment hereunder for Good Reason, then
that portion of the Employee’s then unvested stock options and/or restricted
stock awards granted to the Employee under any Employer stock option plan which
would have become vested over the twelve (12) month period following such
termination had the Employee continued as an employee of Employer throughout
such twelve (12) month period, shall, instead, become fully vested and
immediately exercisable on the Termination Date, notwithstanding any vesting
schedule or other provisions to the contrary in the agreements evidencing such
options or awards, and the Employer and the Employee hereby agree that such
stock option agreements and restricted stock awards are hereby, and will be
deemed to be, amended to give effect to this provision.

 

(h)          Employee hereby acknowledges and agrees that he shall not be
entitled to receive any compensation or benefits from Employer with respect to
any period of time after the Termination Date except to the extent otherwise
expressly provided in this Section 10.2.

 

 6 

 

 

10.3.          Employee Release. Any obligation of the Employer to provide the
Employee severance payments or other benefits under this Agreement is expressly
conditioned upon the Employee reviewing and signing (and not revoking during any
applicable revocation period) a general release of claims in a form reasonably
satisfactory to the Employer (the “Release”). The Employer shall provide the
Employee with the Release promptly after the date on which the Employee gives or
receives, as the case may be, notice of termination of the Employee’s
employment.

 

11.         Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement. The Employee hereby acknowledges that he has entered
into the Employer's standard form of Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement (the “Confidentiality
Agreement”), which is incorporated herein as if reproduced in its entirety. By
accepting this Agreement, the Employee hereby ratifies and accepts the terms of
the Employee Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement. Notwithstanding the foregoing and any provision to
the contrary contained in the Confidentiality Agreement, the Employee may cause
his name to be included on patent applications and other intellectual property
filings not related to the Employer, provided that (i) the subject matter of
such patent applications may not be in any way connected with or result from the
Employee’s employment with the Employer or rely on knowledge of the Employee
solely derived from Employee’s employment with Employer, (ii) the patent
applications or other intellectual property filings must be made in connection
with the Employee’s role as a director of or advisor to another entity (any such
entity, an “Outside Board Entity”), and (iii) the subject matter of such patent
applications or other intellectual property filings may not be in direct or
indirect competition with the business and products of the Employer in any way.

 

12.         Unique Nature of Agreement; Specific Enforcement. The Employer and
Employee agree and acknowledge that the rights and obligations set forth with
this Agreement are of a unique and special nature and that the Employer is,
therefore, without an adequate legal remedy in the event of the Employee's
violation of any of the covenants set forth in this Agreement. The Employer and
Employee agree, therefore, that each of the covenants made by the Employee under
this Agreement shall be specifically enforceable in equity, without the need to
post a bond or provide other security, in addition to all other rights and
remedies, at law or in equity or otherwise (including termination of
employment), that may be available to the Employer.

 

13.         Section 409A of the Code.

 

Anything in this Agreement to the contrary notwithstanding, if at the time of
the Employee’s separation from service within the meaning of Section 409A of the
United States Internal Revenue Code of 1986, as amended (the “Code”), the
Employer determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then the payment of any deferred
compensation hereunder shall not commence until the date that is the earlier of:
(A) six (6) months and one (1) calendar day after the Employee’s separation from
service; and (B) his death.

 

 7 

 

 

Any installment payments of severance or other deferred compensation under this
Agreement shall be deemed a series of separate payments for purposes of section
409A of the Code. 

 

 To the extent necessary to comply with Section 409A of the Code, if the time
period for considering and executing the Release under this Letter Agreement
spans two (2) calendar years, then the severance or payment will not be made or
commence until the later calendar year.

 

Notwithstanding anything herein to the contrary, no event shall constitute a
“termination of employment” in this Agreement, unless such event is also a
“separation from service,” as that term is defined for purposes of Section 409A
of the Code and Treasury Regulations §1.409A-3(a)(1) and 1.409A-1(h), and any
references hereunder to “termination of employment” shall have the same meaning
as “separation from service,” as so defined.

 

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

The Employer makes no representation or warranty as to the compliance of this
Agreement with Code Section 409A, and, other than its tax withholding
obligation, the Employer shall have no liability to the Employee or any other
person if any provisions of this Agreement is determined to constitute deferred
compensation taxable under Section 409A of the Code. However, the parties agree
to reasonably cooperate and work together to adopt amendments to this Agreement
to the extent necessary to comply with Section 409A of the Code with the intent
to avoid liability under Code Section 409A.

 

14.         Miscellaneous.

 

14.1.          Entire Agreement. This Agreement, the Confidentiality Agreement,
and the Stock Option Agreements shall represent the entire agreement of the
parties with respect to the arrangements contemplated hereby. No prior
agreement, whether written or oral, shall be construed to change, amend, alter,
repeal or invalidate this Agreement. This Agreement may be amended only by a
written instrument executed in one or more counterparts by the parties.

 

14.2.          Waiver. No consent to or waiver of any breach or default in the
performance of any obligations hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligations hereunder. Failure on the part of either party
to complain of any act or failure to act of the other party or to declare the
other party in default, irrespective of the duration of such failure, shall not
constitute a waiver of rights hereunder and no waiver hereunder shall be
effective unless it is in writing, executed by the party waiving the breach or
default hereunder.

 

 8 

 

 

14.3.          Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective successors and assigns and, in
the case of the Employee, his heirs. This Agreement may be assigned by the
Employer to any Affiliate of the Employer and to a successor of its business
(whether by purchase or otherwise). “Affiliate of the Employer” means any person
which, directly or indirectly, controls or is controlled by, or is under common
control with, the Employer and, for the purposes of this definition, “control”
(including the terms “controlled by” and “under common control with”) shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through the
ownership of voting securities, the holding of office in another, by contract,
or otherwise. The Employee may not assign or transfer any or all of his rights
or obligations under this Agreement.

 

14.4.          Disputes. In case of any dispute hereunder, the parties will
submit to the exclusive jurisdiction and venue of any court of competent
jurisdiction sitting in Suffolk County, Massachusetts, and will comply with all
requirements necessary to give such court jurisdiction over the parties and the
controversy. Each party waives any right to a jury trial and to claim or recover
punitive damages.

 

14.5.          Severability. All headings and subdivisions of this Agreement are
for reference only and shall not affect its interpretation. In the event that
any provision of this Agreement should be held unenforceable by a court of
competent jurisdiction, such court is hereby authorized to amend such provision
so as to be enforceable to the fullest extent permitted by law, and all
remaining provisions shall continue in full force without being impaired or
invalidated in any way.

 

14.6.          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of The Commonwealth of Massachusetts. All disputes
or claims shall be brought in the state or federal courts located in Suffolk
County Massachusetts and each party waives its jurisdictional rights to other
venues and to any defenses based on jurisdiction.

 

[Remainder of Page Intentionally Left Blank; Signature Page to Follow]

 

 9 

 

 

IN WITNESS WHEREOF, the Employer and the Employee have executed this Agreement
as of the date first set forth above.

 

Employer:

 

Eyegate Pharmaceuticals, Inc.

 

By: /s/ Paul Chaney   Name:   Paul Chaney   Title: Chairman         Employee:  
    /s/ Stephen From   Stephen From  

 

 10 

 

